DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.102017000008019, filed on 01/25/2017.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 7/22/2019.  The amendment has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “ acquiring plurality of images of a device (data)…, deriving therefrom a three-dimensional digital models, and comparing said three-dimensional digital models ” which is/are mere data manipulations. This judicial exception is not integrated into a practical application because there is none mentioned in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: there is no particular machine applying the abstract idea (see MPEP 2106.05(b)), no real-world 
	Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 appear allowable if rewritten or amended to overcome the rejection(s) above, set forth in the Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886